Exhibit 10.1

FIFTH AMENDMENT

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is entered into
effective as of October 31, 2012 by and between INTERMEC, INC., a Delaware
corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Credit
Agreement dated January 14, 2011 (as amended, the “Credit Agreement”). Borrower
and Bank desire to amend the Credit Agreement in the manner set forth below. All
capitalized terms used herein and not otherwise defined herein shall have the
meaning attributed to them in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower and Bank hereby agree as follows:

1. Section 1.1(a). The reference in Section 1.1(a) of the Credit Agreement to
“One Hundred Fifty Million Dollars ($150,000,000)” is hereby amended to be “One
Hundred Million Dollars ($100,000,000).”

2. Section 1.2(c). The reference in Section 1.2(c) of the Credit Agreement to
“One Hundred Fifty Million Dollars ($150,000,000)” is hereby amended to be “One
Hundred Million Dollars ($100,000,000).”

3. Section 4.9(a). Section 4.9(a) of the Credit Agreement is amended in its
entirety to read as follows:

“(a) Borrower’s Adjusted EBITDA not less than $25,000,000 as of the end of
Borrower’s second fiscal quarter of 2012, not less than $35,000,000 as of the
end of Borrower’s third fiscal quarter of 2012, not less than $40,000,000 as of
the end of Borrower’s fourth fiscal quarter of 2012, and not less than
$45,000,000 as of the end of each subsequent fiscal quarter of Borrower.
“Borrower’s Adjusted EBITDA” means, as of the end of a fiscal quarter of
Borrower, Borrower’s net income before tax for the four fiscal quarters ending
with such fiscal quarter plus interest expense (net of capitalized interest
expense), depreciation expense and amortization expense for such period, plus
any of the following for such period to the extent decreasing net income:
(i) any non-cash compensation expense recorded from grants of stock
appreciation, stock options, restricted stock or other similar rights to
officers, directors and other employees, (ii) any non-cash item or deduction
recorded in accordance with any change in GAAP during or effective as of such
period, (iii) any other non-cash item (other than any non-cash charges to the
extent such charges represent an accrual of or reserve for cash expenditures in
any

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT    PAGE 1



--------------------------------------------------------------------------------

future period) and (iv) with respect to the portion of such period ending before
April 3, 2012, extraordinary, non-recurring or one time expenses, losses or
charges not to exceed $10,000,000 for such portion of such period, plus
Historical EBITDA for such portion of such period, plus Target Acquisition Costs
for such portion of such period.”

4. Exhibit A. The following defined term in Exhibit A to the Credit Agreement is
amended in its entirety to read as follows:

“‘Line of Credit Note’ means the Replacement Line of Credit Note dated as of
October 31, 2012 and executed and delivered contemporaneously with the Fifth
Amendment to Amended and Restated Credit Agreement.”

5. Ratification. Except as otherwise provided in this Fifth Amendment, all of
the provisions of the Credit Agreement are hereby ratified and confirmed and
shall remain in full force and effect.

6. One Agreement. The Credit Agreement, as modified by the provisions of this
Fifth Amendment, shall be construed as one agreement.

7. Effective Date. This Fifth Amendment shall be effective as of October 31,
2012, upon execution and delivery by the parties of this Fifth Amendment, the
Line of Credit Note dated as of the date hereof, and the attached Guarantors’
Acknowledgement, Consent and Reaffirmation.

8. Counterparts. This Fifth Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this Fifth
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Fifth Amendment.

[Signature page follows]

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT    PAGE 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Fifth Amendment to Amended and Restated Credit
Agreement has been duly executed.

 

INTERMEC, INC.

By:

 

  /s/ Frank S. McCallick

 

    Frank S. McCallick,

    Vice President, Tax and Treasurer

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

  /s/ Gloria Nemechek

 

    Gloria Nemechek

    Senior Vice President

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT    PAGE 3